FILED
                             NOT FOR PUBLICATION                            APR 23 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



DAVID L ERICKSON,                                 No. 12-35506

               Plaintiff - Appellant,             D.C. No. 3:11-cv-05982-RJB

  v.
                                                  MEMORANDUM *
SARGEANT LOPEZ,

               Defendant - Appellee.



                    Appeal from the United States District Court
                      for the Western District of Washington
                     Robert J. Bryan, District Judge, Presiding

                              Submitted April 16, 2013 **

Before:        CANBY, IKUTA, and WATFORD, Circuit Judges.

       Washington state prisoner David L. Erickson appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging First and Eighth

Amendment violations. We have jurisdiction under 28 U.S.C. § 1291. We review

de novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir. 2004), and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court properly granted summary judgment on Erickson’s claim

that defendant failed to protect him from inmate assault because Erickson failed to

raise a genuine dispute of material fact as to whether defendant knew of and

disregarded an excessive risk to Erickson’s safety. See id. at 1056-57 (a prison

official is deliberately indifferent only if he knows of and disregards an excessive

risk to an inmate’s safety; the official must both be aware of facts from which the

inference could be drawn that a substantial risk of serious harm exists, and he must

also draw the inference).

      AFFIRMED.




                                          2                                    12-35506